238 F.2d 621
Thelma BLEVINS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12766.
United States Court of Appeals Sixth Circuit.
October 18, 1956.

Lee S. Jones, Louisville, Ky., for petitioner.
Charles K. Rice, John Potts Barnes, Lee A. Jackson, Rollin H. Transue and Karl Schmeidler, Washington, D. C., for respondent.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This petition, filed by Thelma Blevins, for review of the decision of the Tax Court of the United States finding deficiencies in petitioner's income tax and additions to tax for the years 1940 to 1951, inclusive, has been duly heard and considered upon the oral arguments and briefs of attorneys for the parties and upon the record in the case;


2
And it appearing that the findings of the Tax Court are supported by substantial evidence and are not clearly erroneous, and that the conclusions of the Tax Court as to the applicable law were correctly drawn, as shown by the reasoning of the court in its opinion;


3
And it appearing further that, inasmuch as the petitioner filed no tax returns for the years involved, the statute of limitations does not bar the recovery of the tax deficiencies. Section 275(a), I.R.C. (1939), 26 U.S.C.A.;


4
The decision of the Tax Court is affirmed.